Citation Nr: 0719717	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-41 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel



REMAND

The veteran served on active duty from January 1976 until 
December 1978.

The veteran states that he injured his right knee during 
military service.  A September 1978 service medical record 
notes that the veteran fell off a truck and hit his right 
knee on the railing.  The service medical records note a 
diagnosis of mild to moderate condromalacia.  A November 2005 
VA medical record notes that the veteran suffers from right 
knee pain probably secondary to malalignment of the patella.  
Also of record is a November 2004 VA medical record noting 
that the veteran has arthralgia of the knee.  Under such 
circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current right knee disability 
present.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's right 
knee disability was manifested in service.  The 
claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

2 . After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




